Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon consideration of Applicants arguments, Examiner agrees that the cited are does not provide motivation to make the antimicrobial polymer matrix now claimed. Upon further search, the closes art is Addison (US 2017/0231821, claiming priority to 1/16/2016) which discloses a silicone payer which can optionally have silver-oxidized regenerated cellulose impregnated within it to provide antimicrobial properties (see Fig 1 and ¶ 33). But the reference, like the prior cited art, does not also include silver deposited on the cellulose/silver particles before being incorporated into the polymer As it is, where there is already oxidized silver present, including at the surface, there does not seem to be motivation to add an additional amount of silver to coat the particles in the prior art. As such, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612